Opinion Concurring and Dissenting in Part by
Mr. Justice Musmanno:
I concur in the decision of the majority affirming the decree of the lower court finding the appellant guilty of unprofessional conduct, but I dissent from the penalty imposed.
While the appellant has engaged in practices both unethical and improper, I do not believe that Ms misconduct merits the severest punishment that can be visited upon a member of the Bar. Disbarment is no less than professional decapitation. It is for a lawyer the ultimate in dishonor. It is the lowest level in the Blackstonian abyss of dispair.
The appellant, whom so far as I know I have never seen, would appear from the record to be a man of considerable ability and tremendous energies. Certainly there should be a way to harness those energies so that they will inure to the best interests of society. I cannot believe that one who has achieved so much in the profession is utterly without hope of redemption.
A limited suspension, in my opinion, would jolt him into a solemn realization of the sacred obligations devolving upon him, as a member of the bar, not to take *271liberties, even though falling short of defalcation and crime, with property belonging to his clients.
I am not prepared to say what should be the period of suspension, but I feel confident that tailing away his office, books and briefcase for five years would provide him with the discipline, punishment and therapeutics necessary to rehabilitate him in ethics, morals and spirits so as to make him again worthy of this most wonderful and honorable profession of the law.